MEMORANDUM **
Danut Alin Stanca, a native and citizen of Romania, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence, but we review purely legal questions de novo. Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005). We deny the petition.
The facts of this case do not compel a conclusion that Stanca was persecuted. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003). Nor did Stanca establish an objectively reasonable well-founded fear of persecution. See id.
As to Stanca’s claim for CAT relief, Stanca has not offered any argument regarding grounds for reversal. Thus, Stan-ca has waived his challenge to the denial of his application for relief under CAT. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.